[Cite as State v. Woods, 2014-Ohio-296.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 82789



                                      STATE OF OHIO
                                                    PLAINTIFF-APPELLEE

                                              vs.

                                     LELAND WOODS
                                                    DEFENDANT-APPELLANT




                                       JUDGMENT:
                                   APPLICATION DENIED


                             Cuyahoga County Court of Common Pleas
                                      Case No. CR-429282
                                   Application for Reopening
                                      Motion No. 470069

        RELEASE DATE: January 29, 2014
FOR APPELLANT

Leland Woods, pro se
Inmate # A443897
Grafton Correctional Institution
2500 South Avon-Belden Road
Grafton, Ohio 44044


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

By: James M. Price
Assistant County Prosecutor
Justice Center, Courts Tower
9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
EILEEN T. GALLAGHER, J.:

       {¶1} Leland Woods has filed an application for reopening pursuant to App.R.

26(B). 1 Woods is attempting to reopen the appellate judgment, rendered in State v.

Woods, 8th Dist. Cuyahoga No. 82789, 2004-Ohio-2700, which affirmed his convictions

for rape, gross sexual imposition, and kidnapping. For the reasons that follow, the

application is denied.

       {¶2} Woods has failed to comply with App.R. 26(B)(4) because his application for

reopening exceeds the ten-page limit. This procedural defect provides sufficient grounds

for dismissing the application for reopening. State v. Harris, 8th Dist. Cuyahoga No.

94388, 2011-Ohio-4403, ¶ 2; see also State v. Peeples, 71 Ohio St.3d 349, 643 N.E.2d

1112 (1994) (affirming denial of application to reopen for reasons that included failure to

comply with the ten-page limit of the rule.)

       {¶3} In addition, Woods’s application is untimely. App.R. 26(B)(2)(b) requires

that Woods establish a showing of good cause for untimely filing if the application is

filed more than ninety days after journalization of the appellate judgment, which is




1  In addition to citing App.R. 26(B), Woods references App.R. 26(A) and asks this
court to “reconsider” the decision issued in 2004. An application to reconsider in this
matter is extremely untimely. See App.R. 26(A)(1)(a). Woods has not presented any
extraordinary circumstances that would merit an enlargement of time to allow the
reconsideration of an opinion over nine years after it was issued and his request for
reconsideration is denied. See App.R. 14(B) (“Enlargement of time to file an
application for reconsideration * * * pursuant to App.R. 26(A) shall not be granted
except on a showing of extraordinary circumstances.”)
subject to reopening. The Supreme Court of Ohio, with regard to the 90-day deadline as

provided by App.R. 26(B)(2)(b), has established that:

       Consistent enforcement of the rule’s deadline by the appellate courts in
       Ohio protects on the one hand the state’s legitimate interest in the finality of
       its judgments and ensures on the other hand that any claims of ineffective
       assistance of appellate counsel are promptly examined and resolved.

       Ohio and other states “may erect reasonable procedural requirements for
       triggering the right to an adjudication,” Logan v. Zimmerman Brush Co.,
       455 U.S. 422, 437, 102 S.Ct. 1148, 71 L.Ed.2d 265 (1982) and that is what
       Ohio has done by creating a 90-day deadline for the filing of applications to
       reopen. * * * The 90-day requirement in the rule is applicable to all
       appellants, State v. Winstead, 74 Ohio St.3d 277, 278, 1996 Ohio 52, 658
       N.E.2d 722 (1996) and [the applicant] offers no sound reason why he —
       unlike so many other Ohio criminal defendants — could not comply with
       that fundamental aspect of the rule.


State v. Gumm, 103 Ohio St.3d 162, 2004-Ohio-4755, 814 N.E.2d 861, ¶ 7. See also

State v. Lamar, 102 Ohio St.3d 467, 2004-Ohio-3976, 812 N.E.2d 970; State v. Cooey, 73

Ohio St.3d 411, 653 N.E.2d 252 (1995); State v. Reddick, 72 Ohio St.3d 88,

1995-Ohio-249, 647 N.E.2d 784.

       {¶4} In Gumm and Lamar, the Ohio Supreme Court upheld judgments denying

applications for reopening solely on the basis that the application was not timely filed and

the applicant had failed to show “good cause for filing at a later time.” Likewise, this

court has found that we need not reach the merits of an App.R. 26(B) application if the

applicant fails to demonstrate good cause for the delayed filing. State v. McNeal, 8th

Dist. Cuyahoga No. 91507, 2009-Ohio-6453, ¶ 4. The 90-day deadline for filing must be
strictly enforced. State v. Davis, 8th Dist. Cuyahoga Nos. 97689, 97691 and 97692,

2013-Ohio-5015, ¶ 4, citing Gumm, 103 Ohio St.3d 162.

       {¶5} The appellate judgment that Woods seeks to reopen was journalized on June

14, 2004. The application for reopening was not filed until November 21, 2013, and

beyond the 90-day deadline for reopening. Woods has not offered any good cause to

justify his untimely filed application. Furthermore, courts have consistently ruled that lack

of knowledge or ignorance of the law does not provide sufficient cause for untimely

filing. State v. Klein, 8th Dist. Cuyahoga No. 58389, 1991 Ohio App. LEXIS 1346 (Apr.

8, 1991), reopening disallowed, Motion No. 249260 (Mar. 15, 1994), aff’d, State ex rel.

Dines v. Eighth Dist. Ct. of Appeals, 69 Ohio St.3d 1481, 634 N.E.2d 1027 (1994); State

v. Trammell, 8th Dist. Cuyahoga No. 67834, 1995 Ohio App. LEXIS 2962 (July 13,

1995), reopening disallowed, Motion No. 270493 (Apr. 22, 1996); State v. Cummings,

8th Dist. Cuyahoga No. 69966, 1996 Ohio App. LEXIS 4565 (Oct. 17, 1996), reopening

disallowed, Motion No. 292134 (Mar. 26, 1998); and State v. Young, 8th Dist. Cuyahoga

Nos. 66768 and 66769, 1994 Ohio App. LEXIS 4634 (Oct. 13, 1994), reopening

disallowed, Motion No. 266164 (Dec. 5, 1995). Ignorance of the law is no excuse.

Courts have also repeatedly rejected the claim that limited access to legal materials states

good cause for untimely filing. Being “unlearned in law” and having limited access to

the prison library do not satisfy the good cause requirement of App.R. 26(B). State v.

Kitchen, 8th Dist. Cuyahoga No. 69430, 1996 Ohio App. LEXIS 2713 (June 27, 1996),

reopening disallowed, 1997 Ohio App. LEXIS 2318 (May 22, 1997), citing State v.
Cloud, 8th Dist. Cuyahoga No. 68439, 1995 Ohio App. LEXIS 4331 (Sept. 28, 1995),

reopening disallowed, Motion No. 73557 (Oct. 8, 1996) Untimeliness alone is sufficient

to deny the application. Gumm, 103 Ohio St.3d 162, 2004-Ohio-4755, 814 N.E.2d 861;

LaMar, 102 Ohio St.3d 467, 2004-Ohio-3976, 812 N.E.2d 970.

      {¶6} Accordingly, the application for reopening is denied.




EILEEN T. GALLAGHER, JUDGE

LARRY A. JONES, SR., P.J., and
EILEEN A. GALLAGHER, J., CONCUR